                   Case 2:15-cr-00004-MCE Document 37 Filed 07/07/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:15-CR-0004-MCE
11
                                     Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
12                                                         ADMIT/DENY HEARING; ORDER
                               v.
13                                                         DATE: July 9, 2020
     DUANE ELLISON,                                        TIME: 10:00 a.m.
14                                                         COURT: Hon. Morrison C. England, Jr.
                                    Defendant.
15

16
                                                   STIPULATION
17
              Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
              1.       By previous order, this matter was set for an admit/deny hearing on July 9, 2020.
20
     /
21
     /
22
     /
23
     /
24
     /
25
     /
26
     /
27
     /
28
     /

         STIPULATION REGARDING CONTINUANCE OF              1
30       ADMIT/DENY HEARING
                 Case 2:15-cr-00004-MCE Document 37 Filed 07/07/20 Page 2 of 2


 1          2.       By this stipulation, the parties now move to continue the admit/deny hearing until August

 2 13, 2020.

 3          IT IS SO STIPULATED.

 4

 5
      Dated: July 5, 2020                                    MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ TANYA B. SYED
 8                                                           TANYA B. SYED
                                                             Assistant United States Attorney
 9
10
      Dated: July 5, 2020                                    /s/ ALEXANDRA NEGIN
11                                                           ALEXANDRA NEGIN
12                                                           Counsel for Defendant
                                                             DUANE ELLISON
13

14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17
     Dated: July 7, 2020
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING CONTINUANCE OF               2
30    ADMIT/DENY HEARING
